DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn rejection
	Rejection of claims 9, 18, 21, 22 and 24 under obviousness double patenting over claim 12 of US 9,926,309 is withdrawn in view of applicant’s arguments filed on 19/18/20.  While the compounds disclosed in instant claims 9, 18, 21, 22 and are within the scope of claim 12 of US 9,926,309 there is no motivation to select the from the generic compound  XIX of the ‘309 patent the specifically claimed species of the instant claims.

Maintained rejection
	Rejection of claims 1, 10, 11-17, 19, 20 and 23 on the ground of non-statutory double patenting is maintained.  Rejection of record is repeated below as it applies to the herein rejected claims and is followed by reply to applicant’s arguments.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
Claims 1, 10, 11-17, 19, 20 and 23 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12 and 13 of U.S. Patent 9,926,309. Although the claims at issue are not identical, they are not patentably distinct from each other because they encompass the same subject matter drawn to the overlapping compounds. As such, the claims of the instant Application and the patented claims would have been obvious variations of the other to one of ordinary skill in the art.
Reply to applicant’s remarks
	Examiner is in agreement with the applicants in every argument presented in the remarks with the exception of applicant’s analysis and conclusion regarding compound (XIX) recited in claims 12 and 13 of the ‘309 patent.
	With regards to claim 12, compound (XIX) of the 309 patent, Examiner does not find applicants arguments convincing for the following reasons:
	Applicants have argues that 
A) Formula (XIX) is different from the instantly claimed subject matter at least because formula (XIX) does not allow substitutions other than hydrogen on the carbon bridging the amide group and the tetrahydropyran ring.
B) R2 position in formula (XIX) of the ‘309 patent is limited to alkoxy or substituted alkoxy while instant claims allow for a broader scope of substituents in the R2 position.
Examiner agreed with applicants analysis of the differences between compound (XIX) of the ‘309 patent and instantly claimed subject matter.  The instantly claimed compound is broader in scope than compound XIX of the ‘309 patent.  Examiner disagrees with the argument that the difference between the compounds is non-obvious because  the scope of compound (XIX) recited in claims 12 and 13 of the ‘309 patent is entirely within the scope of the instant claims 1 and 20.  In other words, compound (XIX) is a sub-genus encompassed by the genus scope of compound recited in the instant claim 1 and 20, and therefore is anticipatory to the instantly claimed subject matter.  One skilled in the art would not have to modify compound (XIX) in anyway in order to arrive at the instantly claimed subject , the ‘309 patent discloses the utility the claimed compounds therein for PI4-kinase inhibition [(See abstract and summary bridging column 1 and column 2 of the ‘309 patent) (See Sun Pharm.  Indus., Ltd. v. Eli Lilly & Co., 611 F.3d 1381, 95 USPQ2d 1797 (Fed. Cir. 2010); MPEP 804 E9_R-10.2019 (current)].
 
Claim objections
	Claims 9, 18, 21, 22 and 24 are objected to as being dependent on a rejected bass claim but would be allowable if rewritten in independent format. 

Conclusion
	Claims 1 and 3-34 are pending
	Claims 3-8 are withdrawn
	Claims 9, 18, 21, 22 and 24 are objected to
	Claims 1, 10, 11-17, 19, 20 and 23 are rejected
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Wu-Cheng can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEVGENY VALENROD/Primary Examiner, Art Unit 1628